DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-22 are objected to because of the following informalities:  
	1) In all of the claims, only one period “.” Should be used in the claim, at the end of the claim, so as to designate the claim’s ending.  All intermediate periods “.” should be removed after subsections “a.”, “b.”, “c.”, “i.”, “ii.”……….etc.  
	Instead, a parenthesis “)” or some other type of designator should be used;
	2) Claim 19 lists elements (f)-(k), however, claim 19 is not dependent on a claim that lists previous elements (a)-(e).  Therefore, the listing of the elements in claim 19 should start with (a), and include elements (a)-(f).  Appropriate correction is required.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, and 10-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima et al(USPat 6,327,522 B1) in view of Treyz et al(USPat 6,526,335) and Lutter et al(USPat 6,615,137).
  -- In considering claim 1, the claimed subject matter that is met by Kojima includes:
	1) the one or more transducer arrays installed on a first vehicle is met by the combination of obstacle sensor(2) and infrared light camera(3)(see: column 8, lines 1-7);
	2) the one or more transducer arrays comprising a plurality of transducer elements and configured to detect one or more objects present within one or more detection areas located external to the first vehicle is met by the sensors(2,3), configured to detect obstacles at a distance ahead of the vehicle(see: column 8, lines 1-7), wherein the combination of sensors(2,3) constitute a sensor array; 
	3) the controller is met by the CPU(101) of the controller(1);
	4) the controller configured to: 
		i) generate one or more object detection signals in response to detection of an object within a detection area is met by the is met by the display controller(processing images received from the sensors, and outputting them on the display(8)(see: Kojima, column 8, lines 43-48); 
	5) at least one image pickup sensor mounted on a front or a rear of the first vehicle, wherein the at least one image pickup sensor is configured to capture either or both of still or moving images is inherently implied, since Kojima teaches that the sensors(2,3) detect obstacles ahead(forward) of the subject vehicle that they are mounted on, which would thereby require the sensors to be mounted at the front of the vehicle;  Furthermore, Kojima teaches that the detection range detects another leading vehicle(see: column 9, lines 19-24, which meets the limitation of detection of an object within a detection area.
	6) a diagnostic engine configured to monitor one or more attributes of the plurality of transducer elements is met by the CPU9(101) determining an auto mode, which prohibits processing of images sensed by the infrared ray camera(3)(see: Kojima, column 9, lines 3-8).; 
	7) a display is met by the display(8)
	8) the display configured to: 
		i) display images captured by the at least one image pickup sensor is met by the CPU(101) causing images of the obstacle closest to the vehicle to be displayed on the display(8)(see: Kojima, column 10, lines 6-12); 
		iii) receive user input via a user interface is met by the mode select switch(11), which allows the operator to select a display mode of sensed images on the display(8)(see: Kojima, column 8, lines 24-34). 
	- Kojima does not teach:
	1) the controller logging system operation information to a database;
	2) the display being configured to display object detection messages associated with one or more object detection signals received from the controller.
	With regards to the controller logging system operation information to a database, although not taught by Kojima, use of systems which teach logging info to a database is well known.  In related art, Treyz et al(Treyz) teaches a system for automobile personal computer systems, wherein the automobile personal computer(14) utilizes cameras(170) and other sensors(180) to determine proximity of other obstacles nearby the vehicle.  Furthermore, the information obtained from the sensors and camera are sent to police or other suitable entities so as to be compared against a stored database(see: Treyz, column 78, lines 40-65).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the automobile personal computer(14) of Treyz, into the system of Kojima, including the capability to report operating information to databases, since this would have helped keep track of pertinent events, while monitoring obstacles in the vicinity of the vehicle.
	With regards to the display being configured to display object detection messages associated with one or more object detection signals received from the controller, although not specifically taught by Kojima, use of systems which teach messages provided to an operating of a vehicle, pertaining to object detection is well known.  In related art, Lutter et al(Lutter) teaches a method for providing information pertaining to detected objects, wherein a vehicle(A) includes multiple local sensors(158) so as to provide a local sensor envelope(150).  And wherein, when an object moves within a specified distance of the vehicle, a processor(146) generates a warning signal that is annunciated or displayed to the vehicle operator on a GUI(144)(see: Lutter, column 6, lines 42-60).
	Since the use of warning messages to indicate potential collision is well known, as taught by Lutter, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the GUI(144) and processor(146) of Lutter, into the system of Kojima, since this would have provided a direct notification to an operator of the vehicle, so as to allow the operator to avoid potential impact with an object or obstruction.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the one or more transducer arrays comprise at least two transducer arrays is met by the 
	2) a first transducer array is configured on a front of the first vehicle; 
	3) a second transducer array is configured on a rear of the first vehicle.
	Although not taught by Kojima, use of transducers for providing proximity detection is well known.  In related art, Lutter teaches the use of transducers(42) which are placed in the front, rear, and sides of the vehicle(D) so as to detect objects from different sides(see: Lutter, figure 3, column 3, lines 13-22).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed incorporate the sensors(42) of Lutter, being placed on all four sides of a vehicle, into the system of Kojima, since this would have provided complete coverage of all sides of the vehicle from approach by objects and potential collision.
  -- Claim 3 recites subject matter that is met as discussed in claims 1 and 2 above.
  -- Claim 4 recites subject matter that is met as discussed in claims 1 and 2 above, considering the sensors(2,3) of Kojima constitute image pickup sensors. 
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the display is a vehicle display is met by the vehicle display being near a central position of the vehicle dashboard(see: Kojima, column 8, lines 15-23).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the display is a portable computing device coupled to the controller via a wired or wireless communication link.
	Although not taught by Kojima, Treyz teaches a user being able to adjust settings and communicating with the controller using a computing device(298) which is portable and remote from the automobile personal computer(14), and thereby allowing adjusting of settings from a remote or wireless link(see: column 20, lines 38-61).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computing device(298) of Treyz, into the system of Kojima, and able to communicate with the computer(101) of Kojima, since this would have facilitated portability and not confine a user to being within the vehicle when operating the system.
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the controller being configured to display an image of the object on the display when the object is detected in the detection area is met by the display(8), displaying images of objects detected by the obstacle sensors(2) and light camera(3), based on the obstacle being in the detection ranged of the sensors(see: Kojima, column 9, lines 25-52).
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) in response to detection of the object, the controller is configured to:
		c) generate a warning message to a user via the display is met by the GUI(144) of Lutter providing messages to the operator of a vehicle when objects within a proximity of the vehicle are detected(see: Lutter, column 6, lines 42-60).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) a detected object is a second vehicle and a transceiver of the first vehicle is configured to transmit a notification message to the second vehicle is met by the system of Lutter, which includes inter-vehicle communication system, and warns other vehicles within a vicinity of the subject vehicle, about potential collision, and provides messages to the operators of the other vehicles(see: Lutter, column 3, lines 6-41).  
	Upon incorporation of the sensors and processor of Lutter into Kojima, as discussed in claim 1 above, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the intervehicle communication system(12) of Lutter, into the system of Kojima, since this would have helped assist other vehicles to avoid potential collision, by receiving a warning message to alert operators of the other vehicles, of the potential collision.
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) a detected object is a second vehicle and the second vehicle is configured to transmit a notification message to the first vehicle is met.  As discussed in claim 11 above, it would have been obvious to incorporate the intervehicle communication system(12) of Lutter, into the system of Kojima.  This allows all vehicles(A-F) in the system of Lutter, to communicate messages to one another.  Therefore, upon incorporation of the intervehicle communication system(12), this would have allowed all vehicles within the system, to communicate amongst each other.  This would have met the claimed limitation of the second vehicle being configured to transmit a notification message to a first vehicle.
  -- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the controller is configured to display a message on the display in response to the notification message from the second vehicle would have been met upon incorporation of Lutter into Kojima, as discussed above, since the system of Lutter allows all vehicles to communicate messages to and from other vehicles, to be displayed to operators of vehicles.
  -- Claim 14 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) in response to the notification message from the second vehicle, the controller is configured to:
		c) generate a warning message to a user via the display is met as discussed in claims 1 and 12 above.
  -- Claim 15 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the system being configured to detect a signal transmitted from one or more of an emergency vehicle, a traffic signal, or a traffic sign, wherein in response to the detected signal a notification signal is provided to the first vehicle is met.  
	As discussed in claim 1 above, upon incorporating Lutter into Kojima, Lutter includes a vehicle intercommunication system(12).  The intercommunication system allows information to be exchanged between different vehicles, and in particular, receiving notification signals from police vehicle(120), and broadcasts an emergency warning signal that notifies all vehicles that an emergency vehicle(120) is nearby and that all other vehicles receiving the notification should slow down or stop(see: Lutter, column 6, lines 10-19).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the vehicle intercommunication system(12) of Lutter, into the system of Kojima so as to receive alerts pertaining to emergency vehicles, since this would have added an extra layer of safety by alerting operators of a vehicle of an approaching emergency vehicle, thereby avoiding a potential collision.
  -- Claim 16 recites subject matter that is met as discussed in claim 15 above, as well as:	
	1) the detected signal is associated with the emergency vehicle is met by the police vehicle(120) of Lutter, providing an emergency broadcast that includes a warning signal(124)(see: Lutter, column 6, lines 10-19); 
	2) the notification signal includes information for a distance of the emergency vehicle from the first vehicle and an estimated time to the emergency vehicle at a current speed of travel of the first vehicle is met by the processors(130) in the receiving vehicles(122), generating signals to the vehicle operator, and displaying a waring icon on a GUI which shows the location of the police vehicle(120), and as well, receives the kinematic state of the police vehicle(120), so as to determine a relative position of the local vehicle in relation to the police vehicle(120)(see: Lutter, column 6, lines 20-29).  The kinematic state of the police vehicle, in conjunction with the location of the vehicle in relation to the vehicle(122) would inherently provide an estimated time to the emergency vehicle at a current speed of travel, since this information is used to determine whether the vehicle(122) should slow down or stop.
  -- Claim 17 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) images captured by the at least one image pickup sensor are stored in the database in real time or after annotation of the captured images by a user via the user interface is met as discussed in claim 1 above, since the images are provided to the database so as to be compared to stored identification information, as soon as the images are captured, as taught by Treyz(see: Treyz, column 78, lines 40-65).
  -- Claim 18 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the user input comprises user instructions associated with one or more of: 	
		b) adjusting a parameter of the display is met by the mode select switch(11), allowing an operator to select a display mode of a sensed image on the display(8)(see: Kojima, column 8, lines 24-34).
  -- Claim 19 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the one or more detection areas are determined based on one or more of:  	
		b) first vehicle traveling speed is met by the display threshold value TH being set, such that vehicle speed is utilized to determine avoidance based on the distance between the vehicle and a given obstacle, such that the display threshold is adjusted based on the speed if the vehicle(see: Kojima, column 16, lines 47-59).
  -- Claim 20 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) at least one audible signal generator configured to generate an audible signal associated with a detected object is met, as taught by Lutter.  Lutter teaches the use of audible signals to the vehicle operator to provide warning messages(see: Lutter, column 6, lines 20-21). 
	With regards to the claimed wherein the frequency of the signal increases proportional to a distance between the first vehicle and the detected object, the examiner takes Official notice that in the alert generating art, use of alerts which increase in frequency in proportion to a distance between a first vehicle and a detected object is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate an audible warning in which the frequency of alert is proportional to the distance between the first vehicle and a detected object, since this would have provided an audible alert that would have provided the driver with an indication of the proximity to the object, without having to take eyes of off the road in order to determine the proximity.
  -- Claim 21 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the database is updated in response to:
		a) object detection would have been met by the database object detection is met by the system of Treyz which teaches that a local vehicle database is updated upon object detection, and as well, object detection signals are provided to remote database for comparing to stored data(see: Treyz, column 78, lines 40-65).  
  -- Claim 22 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the database is a centralized or distributed database is met by the local on vehicle database, and as well, the remote database which is utilized to compare detected object information(see: Treyz, column 78, lines 40-65).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima in view of Treyz et al(Treyz), and Lutter et al(Lutter) as applied to claim 1 above, and further in view of Schofield et al(USPGPUB 2002/0003571).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the one or more transducer arrays are configured as a rear-view mirror transducer array including a rear-view mirror mounted in an interior of the first vehicle; 
	2) the rear-view mirror is configured for viewing of a detected object by a driver of the first vehicle.
	Use of systems which teach use of transducer arrays configured as rear view mirror including an interiorly mounted rear view mirror is well known.  In related art, Schofield et al(Schofield) teaches a video mirror system which utilizes video camera(100) including CMOS camera array, that sends images to an interior rear view mirror(see: Schofield, figure 9, sec[0244]). 
	Since the use of interior mirrors which are used to view images from rear view mirror arrays is well known, as taught by Schofield, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the rearview assembly(91) including mirror element(94) of Schofield, into the system of Kojima, since this would have allowed an operator of the vehicle to monitor images, without having to look at a separate image screen, and thus be less distracted while operating the vehicle.   
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kojima in view of Treyz et al(Treyz) and Lutter et al(Lutter) as applied to claim 1 above, and further in view of Takagi et al(USPGPUB 2003/0090570).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the one or more transducer arrays are configured as at least one mirror mounted on an exterior of the first vehicle; 
	2) the externally mounted mirror is configured for viewing of a detected object by a driver of the first vehicle.
	Although not specifically taught by Kojima in view of Treyz and Lutter, use of transducers configured as at least one exteriorly mounted mirror is well known.  In related art, Takagi et al(Takagi) teaches a vehicle periphery monitor, wherein cameras(34) are disposed in a lateral portion of the vehicle, in a door mirror(see: Takagi, sec[0047]).
	Since the use of side cameras disposed in externally mounted mirrors is well known, as taught by Takagi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the side mirror cameras(34) of Takagi, into the system of Kojima, since this would have helped ensure the most comprehensive coverage of camera field of view in the system, by providing object detection on the sides, as well as front and rear of the vehicle.  As well, placing the cameras into the mirror would have helped keep the placement of the cameras in as unobtrusive position as p0ssible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, Ross, Jr(USPGPUB 2003/0214584), teaches a system for side and rear vision enhancement for vehicles, wherein cameras are integrated into headlight assemblies for forward and rear vies object detection(see: Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687